Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 11/18/2020.
Claims 1-23 are examined in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IKUTA et al. (US 20150328759 A1) in view of Clelland et al. (US 20050072587 A1).
Regarding claim 15, Ikuta discloses percussion tool (100) comprising: 
a housing (105 and/or 106) having a bottom end and an opposite top end (Figs. 1-3); 
an electric motor (110) positioned within the housing; 
a percussion mechanism (120) driven by the motor (32) and including a cylinder (104) extending from the bottom end of the housing (105/106) and a striker (143) supported for reciprocation in the cylinder (104); 
a pair of operating handles (500) extending outwardly from the housing (105 and/or 106) and configured to be grasped during operation of the percussion mechanism [0050]; and
However IKUTA is silent with regards to a carrying handle on bottom end of a housing and configured to be grasped during a non-operative state of the percussion tool.
Clelland teaches that it is old and well known to provide machine tool with a carrying handle (front vise, 54. See also Figs. 1 and 5) defined by a recess (formed by plates 44, Fig. 1 and 3) in a bottom end of the housing (Figs. 1) and configured to be grasped during a non-operative state of the percussion tool [0038].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of IKUTA as modified above to incorporate a carrying handle, as taught by Clelland, in order to Note: it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations tool. Ex parte Masham, 2 USPQ2d 1647 (1987). As such the carrying handle can be configured to be grasped during a non-operative state of the percussion 
Regarding claim 20, wherein the carrying handle (54 of Clelland) is defined by a recess (formed by plates 44, Fig. 1 and 3) extending into a bottom end of the housing (Figs. 1).

Allowable Subject Matter
Claims 1-14 are allowed.
Claim 16-19 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, A percussion tool comprising: a housing; an electric motor positioned within the housing; a percussion mechanism driven by the motor and including a striker supported for reciprocation in the housing along a first axis; a pair of handles coupled to the housing, the handles defining a second axis; and a battery pack removably coupled to the housing for providing power to the motor when coupled to the housing; wherein the first and second axes are 
 The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.

Response to Arguments
10.	Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.
Regarding claim 15, applicant argues that However, Ikuta is a percussion tool, not a drill, and would therefore have no need for vise 54 for attaching or separating "drill attachments." Further, that the vise 54 can be used to carry the drill apparatus 10 does not mean one of ordinary skill in the art would have been motivated to include in a percussion tool such as the one of Ikuta.
	However, the examiner takes the position that both tools are portable tools capable of being used in some form of drilling operation, and Clelland also states that the vice can be used as a carrying handle [0038], thereby providing additional handle for when the tool is not in use and it would have been obvious for One of ordinary skill in the art to recognize that adding a carrying handle to the percussion tool would provide a separate handle to carry the tool when the tool is not in use. 
Also the limitation “configured to be grasped during a non-operative state of the percussion tool” is considered to be an intended use limitation. The Applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claim, as is the case here; refer to MPEP 2114-II. As such the carrying handle can be configured to be grasped during a non-operative state of the percussion tool.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731